1

2

3
                                                                          JS-6
4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                              CENTRAL DISTRICT OF CALIFORNIA

10

11   IN RE RIDGECREST HEALTHCARE,     )           Case No. CV 17-6708 FMO
     INC.,                            )
12                                    )           (BK Case No. 13-33058 BR)
                     Debtor,          )
13   ________________________________ )
                                      )
14   CALIFORNIA DEPARTMENT OF         )           JUDGMENT
     HEALTH CARE SERVICES,            )
15                                    )
                     Appellant,       )
16                                    )
                v.                    )
17                                    )
     HOWARD M. EHRENBERG, as Chapter )
18   7 Trustee,                       )
                                      )
19                   Appellee.        )
     ________________________________ )
20

21         Pursuant to the Court’s Order Re: Bankruptcy Appeal, IT IS ADJUDGED that the

22   bankruptcy court’s determination in the above-captioned action is reversed and this matter is

23   remanded for proceedings consistent with the Court’s Order re: Bankruptcy Appeal.

24   Dated this 29th day of March, 2019.

25

26                                                                 /s/
                                                                  Fernando M. Olguin
27                                                             United States District Judge

28
